Turner, J.
It was within the province of the' General Assembly of this State, in the exercise of its police powers, “ to make it unlawful to transport seed-cotton in or from the county of Harris, or from one place to another in said county, between the hours of sunset and sunrise, except when carried from the field where picked to the place of storage on the premises of the owner, and to prescribe a penalty for the violation” of the act of October 24th, 1887, wherein the legislative wilL as to this matter was declared. Acts of 1886-7, p. 878. This act is not, as contended by the plaintiff in error, “ unconstitutional, in that it was never submitted to a vote of the qualified voters of the county,” or because it “is special legislation and is opposed to and subversive of private rights,” or for any other reason assigned in.the demurrer to the accusation in this case.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.